Case 1:21-cv-20518-BB Document 8 Entered on FLSD Docket 03/23/2021 Page 1 of 1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 1:21-CV-20518-BB

Plaintiff:

GENWORTH LIFE AND ANNUITY
INSURANCE COMPANY,

vs.

Defendant:

CAITLIN CONLON, individually,
STEPHEN P. CONLON, individually, and
LAURA MIELE as Natural Guardian of
the minor child M.A.C.,

For: RUSSELL BUHITE
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

Received by Professional investigative Group on the He bi of jog 1 at 8:38 pm to be served on STEPHEN P. GONLON, 247
WINTHROP STREET, HALLOWELL, ME 04347. |, nt re , being duly sworn, depose and say that on the Y day
fae ; 20At at! -m., executed service by delivering a true copy of the SUMMONS AND COMPLAINT FOR INTERPLEADER
RELIEF in accordance with state Statutes in the manner marked below:

 

( INDIVIDUAL SERVICE: Served the within-named person. :
—AgSuBstiTuTe SERVICE: By serving _ ©) OSAY as Co Pest DEVA

() SUBSTITUTE - PRIVATE MAILBOX: served by delivering a true copy of the documents to:

, 4 person in charge at the recipient's private mailbox the only address known after reasonable
investigation and after determining that the person to be served maintains a mailbox at this location, in compliance with Florida Siatute 48.034(6)
() AUTHORIZED SERVICE: By serving as peron authorized to accept service.

(} NON SERVICE: For the reason detailed in the Comments below.

Military Status: ( ) Yes or (.)No if yes, what branch?

Marital Status: ( } Married or ( }Single Name of Spouse

COMMENTS: JOS4/ - W Mm 9? 450 cr air oS

 

 

 

| certify that 1 have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service was made.

 

 

v N
. PROCESS SERVER #
F.S. 92.525: Under penalties of perjury, ! declare that | have read Appointed in accordance with State Statutes
the foregoing.and that facts stated in it are true, followed by the
signature of the person making the declaration, except when a Professional Investigative Group
verification on information or betief is permitted by law, in which 6151 Lake Osprey Drive :
case the words: "to the best of my knowledge 3rd Floor

Sarasota, FL 34240
(877) 733-2296

Our Job Serial Number. 2021000876

Copyright © 1992-2021 Database Services, Inc. - Process Server's Foolyox V8.4u
